
	
		I
		112th CONGRESS
		2d Session
		H. R. 5553
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Bilbray (for
			 himself and Mr. Neal) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To reduce temporarily the duty on golf club iron
		  heads.
	
	
		1.Golf club iron heads
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Golf club iron heads (provided for in subheading
						9506.39.00)3%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
